Pratt, J.
The jury were distinctly charged that unless the wife was justified in leaving her husband, the verdict must be for defendant.
The circumstances under which the wife would be justified in leaving home were stated, we think, correctly.
The principal exception is to that part of the charge which states that indignities short of actual physical violence, might justify the wife in leaving her husband’s roof, if so constant and continued as to impair her health and render it unsafe for her to live with him.
The charge had reference to a pregnant woman on the eve of being confined, and if the jury, from the evidence, believed the state of hostility in which the parties at that time lived was dangerous to the health of the mother and the expected child, we think they were authorized to find *796the ■ wife justifiable in leaving the husband’s house and going to her relatives.
The request to charge, so far as they were legally sound, had already been charged.
As the value of the services was conceded, it was not error to decline to receive a verdict for the smaller sum.
Judgment affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.